Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 11, 13, 23 and 25 recite the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
	Claims 14 and 26 recite the phrase “selected from…, and combinations thereof”.  It is not quite clear as to whether the surfactants are intended to be substantially excluded all together or at least one.  If Markush language is intended, the correct phrasing should read “selected from the group consisting of”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. US 2006/0248663 A1.
Tremblay teaches a composition comprising discrete solid particle aggregate/agglomerate for application onto hair.  See abstract.  Particle aggregate/agglomerate comprising surfactant and high melting point fatty compound is found in paragraphs 0032-0034, and 0060.  Non aqueous solvent as a carrier for the aggregate/agglomerate is found in paragraphs 0031-0032.  Hydrophobic discrete particles is found in paragraph 0025.  Tremblay further teaches the discrete particle aggregate/agglomerate in a hair dyeing composition is stored in a container with a user instruction, which can be added to a developer composition and then applying to the hair.  See paragraphs 0065-0067.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-26 are rejected under 35 U.S.C. 103 as being obvious over Yokogi et al. US 2019/0290553 A1, in view of Tremblay et al. US 2006/0248663 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yokogi teaches a composition comprising a discrete particle comprising a surfactant and a high melting point fatty compound.  See abstract and paragraph 0024.  The composition further comprises water in an amount of less than 8%.  See paragraph 0032.  Composition further comprises benefit agent is found in paragraph 0036-0042.  Paragraphs 0161-0167 disclose the method to prepare the discrete particle separately and then mixing with an aqueous composition.  
While Yokogi teaches the discrete particle composition in a hair dyeing or styling composition, Yokogi is silent as to the kit or container with a package insert.

Tremblay teaches a hair dyeing composition comprising a discrete solid particle and the developer composition form a system for dyeing hair in a kit comprising in a single package separate containers of the hair dyeing composition, the developer composition, the optional conditioner or other hair treatment product, and instructions for use.  The discrete particles can be added directly to the developer composition or the composition containing the alkaliser and/or dye precursors before applying to the hair.  See paragraphs 0064-0066.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the hair composition of Yokogi in a kit with a user instruction in view of the teaching in Tremblay with the expectation of at least similar result.  This is because Tremblay teaches the use of kit containing discrete particle composition separately with a user instructions to mix the particle with a liquid composition before applying to the hair is known and desire in the art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615